— Order, Supreme Court, New York County (Cahn, J.), entered on April 15, 1981, which granted defendant-respondent’s motion to set aside a verdict in favor of the plaintiff in the amount of $500,000 only to the extent that such verdict is excessive, unless the plaintiff stipulates to reduce said verdict to $125,000 within 30 days after the date of said order, and which denied third-party defendant-respondent-appellant’s motion to set aside the verdict rendered against it, unanimously modified, on the law, the facts, and in the exercise of discretion to the extent of granting the defendant-respondent’s motion to set aside the v.erdict as excessive unless plaintiff, within 30 days after the date of entry of this court’s order, stipulates to reduce the verdict to $250,000, and, as so modified, affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be inadequate to the extent indicated. Concur — Murphy, P. J., Lupiano, Fein, Lynch and Asch, JJ.